DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the response filed on 5/3/21 in which claims were 8, 13 and 18 were amended and no claims were added or canceled. Thus, claims 1-20 are pending in the application.
The examiner acknowledges the specification filed on 5/3/21 and therefore the specification objection is withdrawn. 
The claim objections to claims 8, 13 and 18 are withdrawn. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 6/15/2016. It is noted, however, that applicant has not filed a certified copy of the CA2933457 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greer et al (US 2006/0196157), hereinafter Greer which incorporates by reference Reischel et al (US 5,924,420), further in view of Boehringer et al (US 2016/0166970), hereinafter Boehringer.
Regarding claim 1, Greer teaches a protective mask (paragraph 63 of Greer, Figs. 1 and 2 of Reischel) comprising:
a lens (Fig. 1: 14, Reischel) configured to allow a user of the mask to see therethrough (Col. 3: lines 40-43 of Reischel);
a sealing portion configured to at least partially seal an inner volume of the mask from an ambient atmosphere (Reischel Fig. 1: 20); and
a filter interface configured to removably attach a filter to the mask (Paragraphs 64 and 65), such that an outside gas can travel through the filter and the filter interface into the inner volume of the mask (paragraph 32),
wherein, the filter includes a container (Fig. 1: housing cover 20 and base 30, paragraph 30), a first mechanical filter screen (paragraph 37, 40, Fig. 2: 44, paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material) disposed between an interior of the container and the outside gas (Fig.2), a second mechanical filter screen (Fig. 2: 42, paragraph 37, 40 paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material) disposed between the interior of the container and a filtering medium (Fig. 2: 40) disposed in the container(Fig. 2), said filtering medium comprising active particles that are loose (paragraph 34), substantially uniform in size (The particles are put in the container by a storm filling process by pouring the particles through a series of screens which would result in particles that are substantially uniform in size, paragraph 47), wherein the particles comprise additives such as metallic and organic additives. (Paragraph 34)
Greer teaches active carbon particles does not teach that the active particles are derived from a polymeric precursor or that the particles comprise both metallic additives and organic additives.

It would have been obvious to a person of ordinary skill in the art to use an active carbon derived from a polymeric precursor as disclosed by Boehringer since Greer does not disclose the source of the active carbon particles and Boehringer teaches this is the common method of producing carbon particles. 
It would have been obvious to a person of ordinary skill in the art to include both a metallic additive and an organic additive as disclosed by Boehringer to provide good adsorption result properties with regard to poisonous and warfare agents. (Paragraph 73)

Regarding claim 2, Greer in view of Boehringer teaches the mask of claim 1, and Greer further teaches wherein the outside gas is provided from at least one of an ambient atmosphere (paragraph 67), a pressurized gas tank, or gas line.

Regarding claim 3, Greer in view of Boehringer teaches the mask of claim 1, and Greer teaches wherein the mask filter particles are impregnated with a variety of additives for removal of various substances from gases (Paragraph 34) but Greer does not explicitly teach a CBRN mask.
Boehringer further teaches wherien the filtering material is appropriate for a mask is a CBRN mask. (paragraphs 14, 39, Boehringer teaches that active carbon particles are used in NBC (CBRN) protective mask filters.)
It would have been obvious to a person of ordinary skill in the art to have used the mask of Greer as a CBRN mask as disclosed by Boehringer in order to enable the mask to be used to protect against pollutants and poisons of all types. (Paragraph 29)

Regarding claim 4, Greer in view of Boehringer teaches the mask of claim 1, and Greer further teaches comprising an exhaust valve that is configured to allow gas to escape from the inner volume of the mask without passing back through the filter. (Fig. 10: 104, paragraph 63)

Regarding claim 5, Greer in view of Boehringer teaches the mask of claim 1, and Greer teaches  a uniform size particle (paragraphs 47 and 61) and Boehringer further teaches wherein the particle diameter is within a range of .01 to 2.0 mm. (paragraph 84)
However Greer in view of Boehringer does not disclose active particles with a diameter of D of 1.4mm and a length L between 1.3 and 1.4 mm.
It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to modify the particle size from between 0.1 to 2. 0mm to 1.4mm in diameter and 1.4mm in length as applicant appears to have placed no criticality on the claimed range (Paragraph 106) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exits” 

Regarding claim 6, Greer in view of Boehringer teaches the mask of claim 1, and Boehringer further teaches wherien the active particles comprise metallic additives in weight percent of the metallic additives upon the total weight of the active particles greater than 5% (wt.%). (paragraph 63 )

Regarding claim 7, Greer in view of Boehringer teaches the mask of claim 1, wherien the active particles comprise copper in weight percent of the copper upon the total weight of the active particles greater than 5% (wt.%). (paragraph 64)

Regarding claim 8, Greer in view of Boehringer teaches the mask of claim 1, and Boehringer further teaches wherein the active particles comprise zinc in weight percent of the zinc upon the total weight of the active particles greater than 5% (wt.%). (paragraph 64)

Regarding claim 9, Greer in view of Boehringer teaches the mask of claim 1, and Boehringer further teaches wherien the active particles comprise molybdenum in weight percent of the molybdenum upon the total weigh of the active particles greater than 1% (wt.%). (paragraph 65)

Regarding claim 10, Greer in view of Boehringer of the mask of the claim 1, wherien the active particles comprise silver in weight percent of the silver upon the total weight of the active particles greater than .05%(wt.%).  (paragraph 64)

Regarding claim 11, Greer in view of Boehringer teaches the mask of claim 1, and further teaches wherein the active particles comprise in weight percent of the organic additives upon the total weight of the active particles greater than 1%. (paragraph 69)

Regarding claim 12, Greer in view of Boehringer teaches the mask of claim 1, Boehringer further teaches wherien the breaththrough times of the activated particles exceeds the minimum requirements specified in the ASZM-TEDA standard. (Paragraph 71, Boehringer teaches that the particle is an ASZM-TEDA particle)

Regarding claim 13, Greer in view of Boehringer teaches the mask of claim 1, but does not disclose wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm.


Regarding claim 14, Greer teaches a filter (Fig. 1) configured for use with a protective mask (paragraph 63), said filter comprising: 
a container (Fig. 1: housing cover 20 and base 30, paragraph 30) including an interface for removably securing the filter to the exterior of the protective mask (paragraph 32);
a first mechanical filter screen (paragraph 37, 40, Fig. 2: 44, paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material) disposed between an interior of the container and atmosphere (Fig. 2);
a second mechanical filter screen (Fig. 2: 42, paragraph 37, 40 paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material)disposed between an interior of the container and an inner volume of the protective mask (Fig. 2); and
a filtering medium disposed in the container (Fig. 2: 40), said filtering medium comprising active particles that are loose (paragraph 34), substantially uniform in size (The particles are put in the container by a storm filling process by pouring the particles through a series of screens which would 
Greer teaches active carbon particles does not teach that the active particles are derived from a polymeric precursor or that the particles comprise both metallic additives and organic additives.
Boehringer teaches that active carbon particles are generally obtained by carbonization of organic resins (Paragraph 12 and paragraph 97) and so is derived from a polymeric precursor (paragraph 97), and wherein the active particles comprise metallic additives and organic additives.(paragraph 71)
It would have been obvious to a person of ordinary skill in the art to use an active carbon derived from a polymeric precursor as disclosed by Boehringer since Greer does not disclose the source of the active carbon particles and Boehringer teaches this is the common method of producing carbon particles. 
It would have been obvious to a person of ordinary skill in the art to include both a metallic additive and an organic additive as disclosed by Boehringer to provide good adsorption result properties with regard to poisonous and warfare agents. (Paragraph 73)

Regarding claim 16, Greer in view of Boehringer teaches the filter of claim 14.
However Greer in view of Boehringer do not disclose wherein a ratio of standard deviation of the active particles’ dimensions compared to an average particle dimension is less than 0.35.
It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to cause the particles to have a standard deviation of less than 0.35 since it has been held that “wherein the only difference between the prior art and the claims was a recitation of relative dimensions and device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner vs. TEC


Regarding claim 17, Greer in view of Boehringer teaches the filter of claim 14, and Boehringer further teaches wherein all of the active particles share a substantially uniform sphero-cylindrical, spherical or cylindrical shape. (Paragraph 97, Boehringer teaches a spherical form)

Regarding claim 18, Greer in view of Boehringer teaches the filter of claim 14 but does not disclose wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆ P occurs is less the 45Pa/cm.
However, Boehringer teaches that the resistance of the filter depends on particle size, filter size, bulk density (paragraph 18) as such the pressure drop is a results effective variable in that changing particle size, filter size or packing density would affect the pressure drop across the filter. Therefore it would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to modify the filter of Greer in view of Boehringer to have a pressure drop less than 45Pa/cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.

Regarding claim 19, Greer in view of Boehringer teaches the filter of claim 14, and Greer teaches  a uniform size particle (paragraphs 47 and 61) and Boehringer further teaches wherein the particle diameter is within a range of .01 to 2.0 mm. (paragraph 84)

It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to modify the particle size from between 0.1 to 2. 0mm to 1.4mm in diameter and 1.4mm in length as applicant appears to have placed no criticality on the claimed range (Paragraph 106) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exits” 

Regarding claim 20, Greer teaches a process for making a filter (paragraphs 46, 47), comprising:
providing a container (Fig. 1: cover 20 and base 30, paragraph 30) including a filter interface for removably securing the filter to the exterior of the protective mask (paragraph 32);
providing a first mechanical filter screen disposed between an interior of the container and a gas intake of the filter(paragraph 37, 40, Fig. 2: 44, paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material);
providing a second mechanical filter screen disposed between an interior of the container and the filter interface(Fig. 2: 42, paragraph 37, 40 paragraph 41 support plates and porous sheets may be combined into a single unitary structure such as insert molded screen material); and
disposing a filtering medium in the container (paragraph 47), said filtering medium comprising active particles that are loose (paragraph 47), substantially uniform in size (The particles are put in the container by a storm filling process by pouring the particles through a series of screens which would result in particles that are substantially uniform in size, paragraph 34, paragraph 47) and wherein the particles comprise additives such as metallic and organic additives. (Paragraph 34)
Greer does not disclose how the active particles are derived.

It would have been obvious to a person of ordinary skill in the art to use an active carbon derived from a polymeric precursor as disclosed by Boehringer since Greer does not disclose the source of the active carbon particles and Boehringer teaches this is the common method of producing carbon particles. 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Boehringer, and further in view of Von Blucher et al (5,275,154), hereinafter Von Blucher.
Regarding claim 13, Greer in view of Boehringer teaches the mask of claim 1, but does not disclose wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm.
However, Von Blucher teaches activated charcoal for a respirator mask (abstract) wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm. (Col. 1: lines 60-65, von Blucher teaches a drop of less than 10mm of water over 4cm (10 mm of water is equal to 98Pa so the pressure drop per cm would be 24.5)
It would have been obvious to a person of ordinary skill in the art to design the filter of Greer in view of Boehringer to have a pressure drop of less that 45Pa/cm as disclosed by von Blucher in order to reduce breathing resistance.

Regarding claim 18, Greer in view of Boehringer teaches the filter of claim 14, but does not disclose wherein a ratio pressure drop ∆P/T of the pressure drop ∆P across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm.
However, Von Blucher teaches activated charcoal for a respirator mask (abstract) wherein a ratio pressure drop ∆P/T of the pressure drop AP across the filtering medium over a thickness T of the filter medium over which the pressure drop ∆P occurs is less the 45Pa/cm. (Col. 1: lines 60-65, von Blucher teaches a drop of less than 10mm of water over 4cm (10 mm of water is equal to 98Pa so the pressure drop per cm would be 24.5)
It would have been obvious to a person of ordinary skill in the art to design the filter of Greer in view of Boehringer to have a pressure drop of less that 45Pa/cm as disclosed by von Blucher in order to reduce breathing resistance.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Boehringer, and further in view of Wilson et al (US 2012/0180660), hereinafter Wilson.
Regarding claim 15, Greer in view of Boehringer teaches the filter of claim 14, but does not disclose wherein the polymeric precursor comprises at least one of polyvinylidene Chloride (PVDC), polyvinylidene fluoride (PVDF), a PVDC copolymer, or a PVDF copolymer. 
However, Wilson teaches an active particle derived from a polymeric precursor which comprises PVDC or PVDF. (Paragraph 5, PVDC and Paragraph 16, PVDF)
It would have been obvious to a person of ordinary skill in the art to have derived the active particle from a polymeric precursor comprising PVDC as disclosed by Wilson since this absorbent is highly effective for gases such as arsine, phosphine, silane and a wide variety of other acid gases, (paragraph 5, paragraph 17) Further the selection of a known material based on its suitability for its intended use is prima facie obvious. 

Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. Applicant argues that Greer does not teach substantially uniform particles since smaller particles may also go through the filters as part of a storm filling process.
The examiner respectfully disagrees. First, the examiner notes that Applicant has defined “substantially uniform” in paragraph 97 in the instant application as at least 60% of the active particles are uniform in size. Since Greer teaches that the pellets are in a granular or pellet form that are amendable to the storm filling process (paragraph 34) and Greer further teaches that the filter layer has a constant particle size distribution, particles in Greer would have a substantially uniform size distribution (at least 60% the same size). Further, the examiner also notes that particles of Greer would be uniform in the fact that they would all be smaller than the size of the screen dimensions.
The examiner also notes that Boehringer teaches a uniform particle size as well. (Paragraph 84)
Therefore, the rejections to claims 1-20 are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785